DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
 
Response to Amendment
Applicant's amendment filed on March 15 of 2022 has been entered.  Claims 1 and 4 have been amended.  No claim has been cancelled, or added.  Claims 1 and 4 are still pending in this application, with both claims being independent.

Allowable Subject Matter
Claims 1 and 4 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant teaches a display device including a transparent light guide plate including an incident surface and an output surface; a first and second of light sources 
While the use and advantages of light guides, specifically those with prismatic elements for extracting light from the light guide, is old and well known in the art (as evidenced by the documents already made of record), no prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically the claimed first prism including a flat reflective surface facing the first light source, and the second prism including a convex curved reflective surface with a first part facing the first light source to reflect light from the first light source towards a direction on the output surface, and a second part facing the second light source and arranged to reflect light from the second light source towards the same direction on the output surface as the first part, in combination with the other recited structural limitations of the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197. 

/Ismael Negron/
Primary Examiner, AU 2875